DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections
Claims 1-5 are objected to because of the following informalities: 
Claim 1 recites “expressing occupancy probability of …”, “relates to noise”, which should be – expressing an occupancy probability of …--  and -- relates to a noise --, respectively. Claims 2-3, 5 are objected due to the dependencies to claim 1.
Claim 4 is objected for the at least similar reason as described in claim 1 above since claim 4 recited similar deficient features as recited in claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 is substantially directed towards an apparatus comprising “a first noise spatial covariance matrix calculation unit”, “a second noise spatial covariance matrix calculation unit”, and “a mixture weight calculation unit”, which as a whole is mathematical concepts and manipulation of mathematical symbols such as “weight”, “matrices”, “mask information”, based on mathematical symbols such as “mask information”, “a … second noise spatial covariance matrix”, and abstract “observation signals”, etc., and involved in nothing more than mathematical formulas or equations with mathematical relationships of “matrices”, etc. and thus, abstract idea. For example, claim 1 recites “the first noise spatial covariance matrix calculation unit” “acquires a time-independent first noise spatial covariance matrix” by using results of (FFT) processing “observation signals” in time-frequency domain and using “a mask information expressing … probability”; “the mixture weight calculation unit” “acquires a mixture weight” by “using the mask information”; and “the second noise spatial covariance matrix calculation unit” “acquires a time-variant third noise spatial covariance matrix” based on “a time-variant second noise spatial covariance matrix” and “the mask information” by “adding together all of the noise sources”, “a weight sum of the first noise spatial covariance matrices with the mixture weights of the respective short time intervals” and wherein “observation signals” are “emitted from … sound sources” and “collected” and thus, the subject matter recited in claim 1 is nothing more than a mathematical formula or abstract idea which is further recited in dependent claim 3 (Prong One).
Because the claimed subject matter of claim 1 discussed above is directed to an abstract idea, looking for whether additional claimed element(s) transforms the nature of the subject matter to a patent-eligible application. However, the answer is no because the claimed apparatus does not demonstrate any improvement to functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)), does not apply the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), does not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo issued in June 2018), and further the claimed features are not indicative of integration into a practical application (see MPEP 2106.05(f)-(h)) (Step 2A, Prong two), and merely calculating “matrix” based on “matrix” (“sum of”, etc.) and  parameters (“mask”, etc.), and therefore, claim 1 is patent ineligible.
Claim 4 recites a method comprising steps implemented by “units” as recited in claim 1 and thus, for the similar reasons described in claim 1 above, claim 4 is patent ineligible.
Claim 2 depends on claim 1 and further recites relationship among “third noise spatial covariance matrix”, “second noise spatial covariance matrix”, and “the first noise spatial covariance matrices” with no indicative of integration into practical application and therefore, claim 2 is also patent ineligible.
Claim 3 depends on claim 1 and further formulated the features in claim 1 by mathematical symbols, with no indicative of integration into practical application and therefore, claim 3 is also patent ineligible.
Claim 5 recites a non-transitory computer-readable recording medium storing a program for causing a program and allowing a computer to function as the noise spatial covariance matrix estimation device of claim 1, which does not count as any indicative of integration into practical application or with no improvement to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05e) and therefore, claim 5 is also patent ineligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “a first … matrix unit that, using … divided observation signals based on observation signal acquired by collecting acoustic signals emitted from … sound sources and mask information expressing occupancy probability of a component of each of the … divided observation signals that corresponds to each noise source, acquires, for each noise source, a time-independent first noise spatial covariance matrix … and the mask information belonging to a long time interval” which is a long sentence and causes confusing because (1) it is unclear whether “and mask information expressing …” is referred to “collecting acoustic signals …” so that the claimed language would be interpreted as “collecting acoustic signals …” AND collecting “mask information”, referred to “based on observation signals” so that the claimed language would be interpreted as “based on observation signals” and based on “mask information”, or referred to “using time-frequency-divided observation signals” so that the claimed language would be interpreted as “using time-frequency-divided observation signals” and using “mask information”, (2) it is further unclear whether the word “that” in the recited feature “that corresponds to each noise source” is referred back to “(an) occupancy probability” so that the claimed feature would be interpreted as “(an) occupancy probability of …” “corresponds to each noise source”,  referred back to “a component of …” so that the claimed language would be interpreted as “a component” “corresponds to each noise source”, or referred back to “each of time-frequency-divided observation signals” so that the claimed language would be interpreted as “each of time-frequency-divided ……” “corresponds, and (3) claim 1 further recites “the mask information of each of a plurality of different short time intervals” and “the mask information belonging to each short time interval”, which is conflicting with the further claimed “mask information belonging to a long time interval”, which is confusing because it is unclear whether “mask information” is belonging to “a long time interval” or belonging to “a short time interval and therefore, render claim indefiniteness due to (1), (2), and (3) above. Similarly, claim 1 further recites “a second noise spatial covariance matrix calculation unit that acquires a time-variant third noise spatial covariance matrix based on a time-variant second noise spatial covariance matrix that corresponds to the time-frequency-divided observation signals and the mask information belong to each short time interval and relates to noise formed by adding together all of the noise sources, and a weighted sum of the first noise spatial covariance matrices with the mixture weights of the respective short time intervals” which is further confusing because (1) it is unclear whether “and relates to noise formed by …” is referred to “a second noise … calculation unit” so that the claimed language would be interpreted as “a second noise spatial covariance matrix calculation unit that acquires …” and “a second noise spatial covariance matrix calculation unit that acquires …” also “relates to noise”, (2) “the first noise spatial covariance matrices” has an insufficient antecedent basis for the limitation in claim 1, and causes confusing because it is unclear what “the first noise spatial covariance matrices” is and it is unclear how “a weighted sum of the first noise spatial covariance matrices with the mixture weights of the respective short time intervals” is performed, and thus, further renders claim 1 indefiniteness. Claim 2-3, 5 are rejected due to the dependencies to claim 1.
Claim 4 is rejected for the at least similar reasons described in claim 1 above since claim 4 recited the similar deficient features as recited in claim 1 above.
Claim 2 further recites “the third noise spatial covariance matrix”, “the second noise spatial covariance matrix”, “the first noise spatial covariance matrices”, and “the first noise spatial covariance matrix” which have insufficient antecedent bases for the limitations in claim 2 and cause confusing because it is unclear what “the third noise spatial covariance matrix” is and what “the second noise spatial covariance matrix” is and what “the first noise spatial covariance matrices” and “the first noise spatial covariance matrix” are and it is unclear how “the third noise spatial covariance matrix is a weighted sum of the second noise spatial covariance matrix” is performed and how “the weighted sum of the first noise spatial covariance matrices with the mixture weights of the respective short time intervals” is performed and further renders claim 2 indefiniteness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi et al. (“Online MVDR Beamformer Based on Complex Gaussian Mixture Model With Spatial Prior for Noise Robust ASR”, IEEE/ACM Transactions of Audio, Speech, and Language Processing, Vol. 25, No. 4, April 2017, hereinafter Higuchi).
Claim 1: Higuchi teaches a noise spatial covariance matrix estimation device (title and abstract, ln 1-32, e.g., a tablet computer, section VIII. EXPERIMENTAL EVALUATION, p.786), comprising processing circuitry (processing circuitry for the tablet computer is inherency, e.g., CPU, memory, etc., and connections for the tablet computer, etc.; noise and/or interference degrading a beamformer, p.781, col 1, para 2) configured to implement:
a first noise spatial covariance matrix calculation unit (a part of the tablet computer discussed above) that, using time-frequency-divided observation signals (ym(f,t) in equation 2, p.782) based on observation signals (ym(t) in equation 1, para 782) acquired by collecting acoustic signals emitted from one or a plurality of sound sources (using at least m-th microphone to obtain the signals ym(t) and applying STFT to have the equation 2, ym(f, t), p.782) and mask information (a noise mask λ(n)f,t or a noisy signal mask λ(k+n)f,t,, p.783, col 1, para 2 or λ(v)f,t, v=n for noise signal and v=k+n for noisy signal, p.783, para 1) expressing occupancy probability of a component of each of the time-frequency-divided observation signals that corresponds to each noise source (presence of background noise and interference, p.781, col 1, para 2; including reverberation noise, p.789, table VI, recording of testing environment with reverberation time), acquires, for each noise source (noise signal v=n  or noisy signal v=k+n in equation 24, p.784), a time-independent first noise spatial covariance matrix (including a portion 
    PNG
    media_image1.png
    56
    155
    media_image1.png
    Greyscale
in equation 24, time-independent at least within Bt by sigma in the portion) corresponding to the time-frequency-divided observation signals (yf,t in the portion of equation 24 above) and the mask information belonging to a long time interval (including 
    PNG
    media_image2.png
    29
    35
    media_image2.png
    Greyscale
in the portion of equation 24 above and wherein v=n for noise signal, and v=k+n for noisy signal, p.783, para 1); 
a mixture weight calculation unit (other part of the tablet computer discussed above) that, using the mask information of each of a plurality of different short time intervals (
    PNG
    media_image2.png
    29
    35
    media_image2.png
    Greyscale
in 
    PNG
    media_image3.png
    55
    157
    media_image3.png
    Greyscale
by equation 25, p.784 and v=n for noise signal, v=k+n for noisy signal, p.783, para 1), acquires a mixture weight corresponding to each noise source in each short time interval (including 
    PNG
    media_image3.png
    55
    157
    media_image3.png
    Greyscale
in equation 24); and 
a second noise spatial covariance matrix calculation unit (other part of the tablet computer discussed above) that acquires a time-variant third noise spatial covariance matrix (
    PNG
    media_image4.png
    67
    202
    media_image4.png
    Greyscale
 in equation 24) based on a time-variant second noise spatial covariance matrix that corresponds to the time-frequency-divided observation signals (including 
    PNG
    media_image5.png
    28
    50
    media_image5.png
    Greyscale
in the 
    PNG
    media_image4.png
    67
    202
    media_image4.png
    Greyscale
in equation 24) and the mask information belonging to each short time interval (including 
    PNG
    media_image2.png
    29
    35
    media_image2.png
    Greyscale
through the weight 
    PNG
    media_image3.png
    55
    157
    media_image3.png
    Greyscale
) and relates to noise formed by adding together all of the noise sources (the noise including background noise and interference such as reverberation in a room having four speakers in fig. 6, p.789, vol 2, para 1; satisfying 
    PNG
    media_image6.png
    29
    95
    media_image6.png
    Greyscale
 in equation 19, p.784, vol 1), and a weighted sum of the first noise spatial covariance matrices with the mixture weights of the respective short time intervals (a weighted 
    PNG
    media_image1.png
    56
    155
    media_image1.png
    Greyscale
 with 
    PNG
    media_image3.png
    55
    157
    media_image3.png
    Greyscale
 to form 
    PNG
    media_image7.png
    52
    311
    media_image7.png
    Greyscale
 and added to 
    PNG
    media_image4.png
    67
    202
    media_image4.png
    Greyscale
 that contains the weight 
    PNG
    media_image3.png
    55
    157
    media_image3.png
    Greyscale
 to form equation 24).
Claim 4 recites a method implemented by the units of claim 1 and thus, rejected according to claim 1 discussed above.
Claim 5 has been analyzed and rejected according to claims 1, 4 above and Higuchi further teaches a non-transitory computer-readable recording medium storing a program for causing a program for casing a computer to function as the noise spatial covariance matrix estimation device of claim 1 (implemented in a tablet computer, section VIII EXPERIMENTAL EVALUATION, p.786, and thus, memory with instructions in the tablet computer is inherency for the tablet computer)
Claim 2: Higuchi further teaches, according to claim 1 above, wherein the third noise spatial covariance matrix is a weighted sum of the second noise spatial covariance matrix (
    PNG
    media_image8.png
    29
    47
    media_image8.png
    Greyscale
*
    PNG
    media_image9.png
    32
    51
    media_image9.png
    Greyscale
 weighted with 
    PNG
    media_image10.png
    50
    154
    media_image10.png
    Greyscale
 in the first part of equation 24) and the weighted sum of the first noise spatial covariance matrices (
    PNG
    media_image11.png
    56
    161
    media_image11.png
    Greyscale
 weighted with 
    PNG
    media_image10.png
    50
    154
    media_image10.png
    Greyscale
in equation 24, p.784 and summed with the first portion of equation 24 
    PNG
    media_image4.png
    67
    202
    media_image4.png
    Greyscale
), and respective weights of the first noise spatial covariance matrix and the second noise spatial covariance matrix in the third noise spatial covariance matrix is modifiable (
    PNG
    media_image10.png
    50
    154
    media_image10.png
    Greyscale
 is modifiable according to mask to the specific noise v=noise, interference and/or value of Bt in equation 24; the mask 
    PNG
    media_image2.png
    29
    35
    media_image2.png
    Greyscale
is calculated in equation 19 and by a CGMM model, p.784, para 1-2).
Claim 3 has been analyzed and rejected according to claims 1-2 above (equation 24 as a whole: 
    PNG
    media_image12.png
    128
    397
    media_image12.png
    Greyscale
, p.24 or similar to equation 26, p.785).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654